No. 98-60664
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-60664
                        Conference Calendar



CLYDE W. PARKER,

                                           Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI ET AL.,

                                           Defendants,

JOE PRICE, Sheriff; BRUCE CARVER,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 1:96-CV-468-BrR
                       --------------------
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges

PER CURIAM:*

     Clyde W. Parker appeals the dismissal of his complaint under

42 U.S.C. § 1983 against Sheriff Joe Price, and Captain Bruce

Carver.   Parker alleged in his complaint that his constitutional

rights were violated when he was been denied access to the prison

law library.

     This court reviews the district court’s order granting

summary judgment de novo.   Melton v. Teachers Ins. & Annuity

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-60664
                                -2-

Ass’n of America, 114 F.3d 557, 559 (5th Cir. 1997).     Summary

judgment is appropriate only if “‘there is no genuine issue as to

any material fact and . . . the moving party is entitled to a

judgment as a matter of law.’”   Ladue v. Chevron, U.S.A., Inc.,

920 F.2d 272, 273 (5th Cir. 1991)(citing Fed. R. Civ. P. 56(c)).

     As a general matter, lack of access to legal materials may

constitute an unconstitutional infringement on a prisoner’s right

of access to the courts.   See Bounds v. Smith, 430 U.S. 817, 828

(1977); McDonald v. Steward, 132 F.3d 225, 230 (5th Cir. 1998).

However, Bounds “did not create an abstract, freestanding right

to a law library or legal assistance.”    Lewis v. Casey, 518 U.S.
343, 351 (1996).   Instead, an inmate alleging denial of access to

the courts must demonstrate a relevant, actual injury stemming

from the defendants’ unconstitutional conduct.    See id.

     In his complaint, Parker alleged that he needed to visit the

library in order to research “Speedy Trial.”   However, Parker did

not allege or present evidence that his attorney had ceased to

represent him.   This court has held a criminal defendant’s right

of access to the courts is not infringed if he is represented by

counsel.   See Tarter v. Hury, 646 F.2d 1010, 1014 (5th Cir. 1981)

(holding that a prisoner’s civil rights complaint failed to state

a claim for denial of access to the courts when he was

represented by counsel in the criminal proceedings).

Accordingly, Parker cannot establish an injury based on this

claim.

     Parker also complained that he wanted information on the

medical responsibilities of the Detention Center.   However, “the
                           No. 98-60664
                                -3-

Constitution does not require that prisoners . . . be able to

conduct generalized research, but only that they be able to

present their grievances to the courts . . . .”   Lewis, 518 U.S.

at 360.   In his complaint, Parker stated that he had filed a

claim in the federal courts regarding his medical claims.

Accordingly, Parker cannot show that he was unable to present his

grievance to the courts.

     As Parker cannot demonstrate that he has suffered an injury

because of his alleged inability to access the prison law

library, the district court’s grant of summary judgment to

defendants is AFFIRMED.